Case: 20-20334     Document: 00515768823         Page: 1    Date Filed: 03/05/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  March 5, 2021
                                  No. 20-20334
                                                                 Lyle W. Cayce
                                                                      Clerk

   Aisha Wright,

                                                           Plaintiff—Appellant,

                                      versus

   Union Pacific Railroad Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-203


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         Aisha Wright sued her former employer, Union Pacific Railroad
   Company, alleging that Union Pacific violated Title VII of the Civil Rights
   Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, by suspending her, and later
   terminating her, in retaliation for her 2016 lawsuit against the company and
   her 2018 internal complaint. Wright also alleged that Union Pacific violated
   the Railway Labor Act (“RLA”), 45 U.S.C. § 152, and the Texas Labor Code
   (“TLC”), Tex. Lab. Code §§ 101.001 and 101.301, by retaliating against
   her because of her requests for union representation. The district court
   granted Union Pacific’s motion to dismiss, and Wright appeals.                  We
Case: 20-20334     Document: 00515768823          Page: 2   Date Filed: 03/05/2021




                                   No. 20-20334


   AFFIRM in part, REVERSE in part, and REMAND for further
   proceedings.
                               BACKGROUND
         Wright worked for Union Pacific Railroad Company from 1996 to
   2018. Relevant to this case, in 2013, Wright began working as a claims
   representative at Union Pacific’s Palestine, Texas location. In 2015, Wright
   lodged complaints of discrimination and retaliation both internally at Union
   Pacific and with the Equal Employment Opportunity Commission.
         Union Pacific terminated Wright from the claims-representative
   position in March 2016. But as a union member, Wright had “bumping”
   rights that allowed her to seek another position with Union Pacific.
   Exercising those rights, in April 2016, Wright began working as a materials
   handler at Union Pacific’s Houston warehouse. The same month, Wright’s
   new supervisor, Duane Merchant, asked Wright about her employment
   discrimination claims. During that discussion, Merchant told Wright that
   her husband had also filed a complaint against Union Pacific and actually
   referred Wright to two attorneys.
         In August 2016, Wright sued Union Pacific for the discrimination and
   retaliation she allegedly experienced at the Palestine location. The parties
   settled that case in January 2018. Five months later, in June 2018, Wright
   disagreed with Merchant about her pay during some time off and appealed to
   Merchant’s supervisor. Wright alleges that Merchant’s behavior changed
   after this pay dispute, with Merchant trying to find ways to damage Wright’s
   employment record.
         On July 10, 2018, Merchant called Wright to review video of Wright
   receiving merchandise. Apparently, some fuel injectors were missing from a
   delivery of supplies. Wright maintained that she did nothing wrong.




                                        2
Case: 20-20334     Document: 00515768823          Page: 3   Date Filed: 03/05/2021




                                   No. 20-20334


          On July 19, 2018, Merchant informed Wright that she was writing
   Wright up and instructed Wright to undergo coaching after work. When
   Wright requested union representation for the coaching session, Merchant
   called local union chairman Dennis Williams but was unable to reach him.
   Merchant advised Wright that she should nonetheless proceed with
   coaching. Wright agreed to coaching but again requested representation.
   Wright then called a national union representative, Jeff Egnoske. During the
   call, Wright experienced labored breathing, so much that Egnoske urged her
   to seek medical attention. Wright went to the emergency room, where she
   learned that she was having a panic attack.
          Wright returned to work the next day, Friday, July 20, 2018. Again,
   Merchant instructed Wright to undergo coaching.          And again, Wright
   requested union representation during the coaching session. In response,
   Merchant placed Wright on a different assignment. After speaking with a
   union representative, Wright asked Merchant to postpone the coaching
   session until a union representative was available. Merchant responded that
   Wright would work on another assignment until she completed coaching.
          The same day, Wright called Union Pacific’s internal Equal
   Employment Opportunity (“EEO”) line. Wright complained that Merchant
   had created a hostile work environment and discriminated against her.
   Wright also complained that Merchant seemed to mock her for requesting
   union representation before she would participate in the coaching session.
          On Monday, July 23, the first business day after Wright’s internal
   complaint, Merchant again instructed Wright to complete the coaching
   session. Merchant informed Wright that failure to undergo coaching could
   trigger discipline. When Wright requested union representation again,
   Merchant suspended her for insubordination.




                                         3
Case: 20-20334      Document: 00515768823          Page: 4   Date Filed: 03/05/2021




                                    No. 20-20334


           On July 24, union representatives called Wright and instructed her to
   come to work the next day for coaching with Merchant. Dennis Williams was
   set to participate as Wright’s union representative. But when Wright arrived
   at work on July 25, Merchant was not there. A supervisor tried calling
   Merchant but could not reach her. Williams then instructed Wright to go
   home.
           The same day, Union Pacific notified Wright of a disciplinary hearing
   against her. At the hearing on August 15, 2018, Wright testified that she
   never refused coaching but simply requested to have a union representative
   present. Wright also testified that she had received union representation for
   earlier coaching sessions at Union Pacific. On August 23, 2018, a month after
   Wright’s internal EEO complaint, Union Pacific terminated Wright for
   insubordination.
           Wright subsequently filed this action against Union Pacific. In her
   complaint, Wright alleged that Union Pacific violated Title VII by
   suspending her and then terminating her in retaliation for her 2016 lawsuit
   against the company and her 2018 internal EEO complaint. Wright also
   alleged that Union Pacific violated the RLA, 45 U.S.C. § 152, and the TLC,
   Tex. Lab. Code §§ 101.001 and 101.301, by retaliating against her for
   requesting union representation during the coaching session Merchant
   required.
           After Wright filed her Second Amended Complaint, Union Pacific
   moved to dismiss Wright’s suit for lack of subject-matter jurisdiction under
   Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim upon
   which relief can be granted under Rule 12(b)(6). The district court granted
   Union Pacific’s motion. The court dismissed Wright’s Title VII claim for
   failure to state a claim, holding that Wright did not show a causal connection
   between her termination and her earlier lawsuit and internal complaint. The




                                         4
Case: 20-20334      Document: 00515768823               Page: 5   Date Filed: 03/05/2021




                                         No. 20-20334


   court also dismissed Wright’s RLA claim for lack of jurisdiction and,
   alternatively, for failure to state a claim, reasoning that arbitration was the
   exclusive remedy instead. The court similarly dismissed Wright’s TLC
   claim for failure to state a claim.
          Wright now appeals.            She contends that she plausibly alleged
   causation to support her Title VII retaliation claim, properly brought her
   RLA retaliation claim in federal court, and plausibly alleged retaliation under
   TLC §§ 101.001 and 101.301. We review each of these contentions in turn.
                           STANDARD OF REVIEW
          We review both dismissals for failure to state a claim and dismissals
   for lack of jurisdiction de novo. Equal Access for El Paso, Inc. v. Hawkins, 509
   F.3d 697, 701–02 (5th Cir. 2007); Ramming v. United States, 281 F.3d 158,
   161 (5th Cir. 2001). “To survive a motion to dismiss, a complaint must
   contain sufficient factual matter, accepted as true, to ‘state a claim to relief
   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has
   facial plausibility when the plaintiff pleads factual content that allows the
   court to draw the reasonable inference that the defendant is liable for the
   misconduct alleged.” Id.
                                   DISCUSSION
                                             A.
          First, Wright asserts that Union Pacific violated Title VII by
   terminating her in retaliation for her 2016 lawsuit and her 2018 internal EEO
   complaint. To establish Title VII retaliation, Wright must show that 1) she
   engaged in protected activity, 2) she suffered an adverse employment action,
   and 3) a causal link exists between the protected activity and the adverse




                                              5
Case: 20-20334       Document: 00515768823          Page: 6     Date Filed: 03/05/2021




                                     No. 20-20334


   employment action. Long v. Eastfield College, 88 F.3d 300, 304 (5th Cir.
   1996).
            Finding “no evidence . . . that Merchant retaliated against Wright
   after she complained,” the district court dismissed Wright’s Title VII claim
   because she failed to show causation. But a plaintiff does “not have to submit
   evidence to establish a prima facie case . . . at [the pleading] stage.” Chhim
   v. Univ. of Tex. at Austin, 836 F.3d 467, 470 (5th Cir. 2016); see also Raj v. La.
   State Univ., 714 F.3d 322, 331 (5th Cir. 2013) (“[A] plaintiff need not make
   out a prima facie case . . . to survive a Rule 12(b)(6) motion to dismiss for
   failure to state a claim.”). Rather, Wright only needed “plausibly [to] allege
   facts going to the ultimate elements of the claim to survive a motion to
   dismiss.” Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 768 (5th Cir.
   2019) (vacating Rule 12(b)(6) dismissal of a Title VII claim, despite lack of
   evidence, because plaintiffs plausibly alleged disparate treatment). Thus, the
   district court erred to the extent it required Wright to substantiate her Title
   VII retaliation claim with evidence at the pleading stage.
            Beyond that, the parties dispute whether Wright plausibly alleged the
   ultimate element of causation. To do so, Wright had to plead facts permitting
   a reasonable inference that Union Pacific terminated her because of her 2016
   lawsuit or her 2018 internal EEO complaint. See Iqbal, 556 U.S. at 678. First,
   Union Pacific contends that Wright’s 2016 lawsuit was too remote to have
   caused retaliation. We agree.
            By Wright’s own account, Merchant knew about the claims
   underlying Wright’s 2016 lawsuit in April 2016.            Yet Wright was not
   suspended until July 2018, or terminated until August 2018, more than two
   years later. Even given Merchant’s awareness of Wright’s 2016 lawsuit, this
   two-year lapse is indeed too remote to permit a reasonable inference of
   causation. See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001)




                                           6
Case: 20-20334      Document: 00515768823           Page: 7     Date Filed: 03/05/2021




                                     No. 20-20334


   (holding that an adverse action taken twenty months after employer became
   aware of protected activity “suggests, by itself, no causality at all”); Leal v.
   McHugh, 731 F.3d 405, 417 (5th Cir. 2013) (affirming dismissal of retaliation
   claim because “a three-year lapse, at best, between the protected activity and
   the adverse employment action is too attenuated temporally to state a claim
   for relief, even if [plaintiff’s supervisor] was aware of the activity”).
          But Wright’s 2018 internal complaint is a different matter. That call
   to Union Pacific’s EEO line is fairly contemporaneous with Union Pacific’s
   adverse actions. Merchant suspended Wright just one business day after
   Wright complained internally. And about a month later, Union Pacific
   terminated Wright. This close timing permits an inference of causation. See,
   e.g., Outley v. Luke & Assocs., Inc., 840 F.3d 212, 219 (5th Cir. 2016) (finding
   that “the close timing between [plaintiff’s] protected activity and the denial
   of a raise—about two months—is sufficient to show causal connection”).
          Union Pacific counters that Wright did not allege that Merchant or
   any other decision-maker knew about the 2018 internal EEO complaint when
   the adverse employment actions were taken. “We have determined that, in
   order to establish the causation prong of a retaliation claim, the employee
   should demonstrate that the employer knew about the employee’s protected
   activity.” Manning v. Chevron Chem. Co., LLC, 332 F.3d 874, 883 (5th Cir.
   2003) (citing Medina v. Ramsey Steel Co., 238 F.3d 674, 684 (5th Cir. 2001);
   Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d 164, 168 (5th Cir.
   1999)). Quite logically, “[i]f an employer is unaware of an employee’s
   protected conduct at the time of the adverse employment action, the
   employer plainly could not have retaliated against the employee based on that
   conduct.” Chaney, 179 F.3d at 168. At the pleading stage, this means that
   Wright was required to allege facts permitting at least an inference of her
   employer’s knowledge of her protected conduct in order to establish the
   required causal link between her conduct and the alleged retaliation. See



                                           7
Case: 20-20334     Document: 00515768823           Page: 8   Date Filed: 03/05/2021




                                    No. 20-20334


   Manning, 332 F.3d at 883 & n.6; Chaney, 179 F.3d at 168. We conclude that
   Wright sufficiently alleged such facts.
          According to Wright’s complaint, Merchant initially agreed to coach
   her with union representation present.          But after Wright complained
   internally, Merchant suspended her for refusing to undergo coaching without
   union representation.     Then, when union representatives scheduled a
   coaching session with Wright and Merchant, Merchant did not show. This
   alleged change in Merchant’s behavior, coupled with the close timing of the
   adverse actions taken by Union Pacific, permits an inference that Merchant
   knew about Wright’s 2018 internal EEO complaint. Cf. Robinson v. Jackson
   State Univ., 714 F. App’x 354, 361 (5th Cir. 2017) (“All the categories of
   evidence outlined above [including] temporal proximity [and] . . . changed
   decisionmaker behavior following complaints, . . . are among the prototypical
   circumstantial indicators of decisionmaker knowledge (and of causation in a
   broader sense).”). At least at the pleading stage, Wright plausibly alleged a
   causal link between her 2018 internal EEO complaint and her subsequent
   suspension and termination. We therefore reverse the district court’s Rule
   12(b)(6) dismissal of Wright’s Title VII claim and remand for further
   proceedings.
                                         B.
          Next, Wright contends that Union Pacific violated the RLA by
   terminating her in retaliation for her requests for union representation. See
   45 U.S.C. § 152, Third and Fourth. The provisions enumerated in RLA
   § 152 protect “employees’ freedom to organize and to make choice of their
   representatives” without company interference or pressure. Trans World
   Airlines, Inc. v. Indep. Fed’n of Flight Attendants, 489 U.S. 426, 440 (1989)
   (citation and internal quotation marks omitted). Generally, RLA claims are
   classed as either “major” disputes, which fall within district courts’ narrow




                                         8
Case: 20-20334      Document: 00515768823           Page: 9     Date Filed: 03/05/2021




                                     No. 20-20334


   jurisdiction, or “minor” disputes, which are subject to binding arbitration.
   Consol. Rail Corp. v. Ry. Labor Execs. Ass’n, 491 U.S. 299, 302–04 (1989)
   (“Conrail”). Concluding that arbitration was the proper remedy here, the
   district court dismissed Wright’s RLA claim for lack of subject-matter
   jurisdiction and, alternatively, for failure to state a claim. We agree that
   dismissal was warranted.
          Federal jurisdiction over an RLA claim turns on whether the dispute
   is categorized as “major” or “minor.” Id. “Major” disputes concern “the
   formation of collective agreements or efforts to secure them . . . . They look
   to the acquisition of rights for the future, not to assertion of rights claimed to
   have vested in the past.” Elgin, J. & E. Ry. Co. v. Burley, 325 U.S. 711, 723
   (1945). “Minor” disputes “contemplate[] the existence of a collective
   agreement already concluded.” Id. They relate “to the meaning or proper
   application of a particular provision with reference to a specific situation.”
   Id. In other words, “the claim is to rights accrued, not merely to have new
   ones created for the future.” Id.
          In major disputes, “district courts have subject-matter jurisdiction to
   enjoin a violation of the status quo pending completion of the required
   procedures, without the customary showing of irreparable injury.” Conrail,
   491 U.S. at 303. By contrast, district courts do not have jurisdiction over
   minor disputes, which are “subject to compulsory and binding arbitration
   before the National Railroad Adjustment Board, [45 U.S.C. § 153], or before
   an adjustment board established by the employer and the unions representing
   the employees.” Id. “[I]f there is any doubt as to whether a dispute is major
   or minor a court will construe the dispute to be minor.” BNSF Ry. Co. v.
   Int’l Ass’n of Sheet Metal, Air, Rail & Transp. Workers – Transp. Div., 973 F.3d
   326, 335 (5th Cir. 2020) (citation omitted).




                                           9
Case: 20-20334     Document: 00515768823           Page: 10   Date Filed: 03/05/2021




                                    No. 20-20334


          Union Pacific bears a “relatively light burden . . . in establishing
   exclusive arbitral jurisdiction under the RLA.” Conrail, 491 U.S. at 307.
   Wright’s RLA claim is a minor dispute if her termination was “arguably
   justified by the terms of the parties’ collective-bargaining agreement.” Id.
          Wright contends that her RLA retaliation claim is not a minor dispute
   because it is independent of the governing collective-bargaining agreement
   (the “CBA”). But this assertion fails because Wright’s claim rests upon the
   CBA’s implied terms. Wright alleges that Union Pacific previously provided
   union representation during coaching sessions but then terminated her for
   requesting such representation for her latest coaching session.        Union
   Pacific’s past practices regarding union representation involve the CBA’s
   implied terms. See Conrail, 491 U.S. at 311. As a result, Wright’s RLA claim
   is a minor dispute subject to arbitration. See Brotherhood of Ry. Carmen (Div.
   of TCU) v. Atchison, Topeka & Santa Fe Ry. Co., 894 F.2d 1463, 1469 (5th Cir.
   1990) (finding that “claims based on implied terms—specifically, the past
   practices of the parties . . .—do have some arguable basis sufficient
   to render this a minor dispute”).
          Fairly clearly, Union Pacific meets its “relatively light burden” here.
   Wright is not negotiating a new collective agreement for the future. Instead,
   Wright asserts that Union Pacific previously provided her, and other
   employees, union representation during coaching and discipline. That is,
   Wright alleges that Union Pacific violated a right that had “vested in the
   past.” Burley, 325 U.S. at 723. It follows that Wright’s RLA claim is a minor
   dispute and subject to the RLA’s exclusive and compulsory arbitration
   provisions.
          Moreover, Wright sued only Union Pacific. Her RLA claim is thus
   not bound up with a claim against her union. See Trial v. Atchison, Topeka &
   Santa Fe Ry. Co., 896 F.2d 120, 123 (5th Cir. 1990) (noting that “[a]n




                                         10
Case: 20-20334       Document: 00515768823           Page: 11   Date Filed: 03/05/2021




                                      No. 20-20334


   exception to the exclusive [arbitral] jurisdiction of the [National Railroad
   Adjustment] Board exists, however, when the employee has not only a
   dispute with the employer . . . but also a claim against the union”). This
   further demonstrates that Wright’s RLA claim is a minor dispute subject to
   arbitration. The district court properly dismissed Wright’s RLA claim for
   lack of jurisdiction.
          Finally, Wright contends that Union Pacific violated TLC §§ 101.001
   and 101.301 by terminating her in retaliation for her requests for union
   representation.     But “[t]he RLA’s arbitral remedy is mandatory and
   exclusive for minor disputes. State law claims that involve these disputes
   are pre-empted.” Anderson v. Am. Airlines, Inc., 2 F.3d 590, 594 (5th Cir.
   1993) (citations omitted). Wright’s TLC claim is identical to her RLA claim.
   Thus, the RLA preempts Wright’s TLC claim. And the district court
   therefore properly dismissed it.
                                CONCLUSION
          Based on the foregoing, we REVERSE the district court’s dismissal
   of Wright’s Title VII retaliation claim and REMAND for further
   proceedings.      We AFFIRM the district court’s dismissal of Wright’s
   remaining claims.
             AFFIRMED in part, REVERSED in part, and REMANDED.




                                           11